Exceptions overruled. The plaintiff is the mother of the defendant. On July 5, 1948, he was operating an automobile in which the plaintiff was riding as a guest. While the automobile was travelling at a speed not exceeding fifteen miles an hour and was crossing an intersection of streets it was struck by a fire truck and the plaintiff was injured. The plaintiff excepted to the entry of a verdict for the defendant under leave reserved. To recover, the plaintiff had to prove that the defendant was grossly negligent. Dinardi v. Herook, 328 Mass. 572. Rosario v. Vasconcellos, ante, 170. Even if there was evidence that the defendant was negligent, we find no evidence that he was grossly negligent.
The case was submitted on briefs.